      Case 2:20-cv-00364-SAB     ECF No. 10   filed 01/19/21   PageID.50 Page 1 of 2

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

 1                                                               EASTERN DISTRICT OF WASHINGTON




 2                                                                Jan 19, 2021
                                                                      SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 MICHAEL COMTE,                                 No. 2:20-CV-00364-SAB
11                        Petitioner,
12        v.                                      ORDER DISMISSING
13                                                PETITION WITHOUT
14 STATE OF WASHINGTON                            PREJUDICE
15 DEPARTMENT OF CORRECTIONS
16 INDETERMINATE SENTENCE
17 REVIEW BOARD and LORI
18 RAMSDELL-GILKEY,
19                       Respondents.
20
21        By Order filed December 3, 2020, the Court denied Petitioner’s Motion to
22 Convert the Nature of Suit/Cause of Action and directed Petitioner to show cause
23 why this action should not be dismissed without prejudice for failure to assert
24 habeas corpus jurisdiction. ECF No. 9. Petitioner, a prisoner at the Airway Heights
25 Correction Center, has not paid the $5.00 filing fee to commence this action or
26 provided a completed application to proceed in forma pauperis as required by Rule
27 3(a)(2), Rules Governing Section 2254 Cases in the United States District Courts.
28

     ORDER DISMISSING PETITION WITHOUT PREJUDICE -- 1
      Case 2:20-cv-00364-SAB     ECF No. 10    filed 01/19/21   PageID.51 Page 2 of 2



 1        The Court cautioned Petitioner that his failure to show cause would be
 2 construed as his consent to the dismissal of this action. Petitioner has filed nothing
 3 further. For the reasons set forth in the Court’s prior Order, ECF No. 9, IT IS
 4 ORDERED that the Petition, ECF No. 1, is DISMISSED without prejudice.
 5        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 6 enter judgment, forward copies to Petitioner, and CLOSE the file. The Court
 7 certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could
 8 not be taken in good faith, and there is no basis upon which to issue a certificate of
 9 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
10 appealability is therefore DENIED.
11        DATED this 19th day of January 2021.
12
13
14
15
16
                                           Stanley A. Bastian
17
                                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING PETITION WITHOUT PREJUDICE -- 2
